DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given via email from Applicant’s Agent Mr. Michael Mattoni following an Examiner-initiated interview with him held on 12 May 22.  A copy of the interview summary form as well as email correspondence (which includes the authorization for said Examiner’s Amendment) are attached herein.
The claim set filed 13 Mar 22 has been entered but the independent claims have been amended herein (and all other dependent Claims 2-11 and 13-19 remain as they were presented in the claim set filed 13 Mar 22) as follows:
1. (Currently Amended) An apparatus for predicting a concurrent lane change of a subject vehicle and a surrounding vehicle, the apparatus comprising:
a subject vehicle state estimator configured to estimate a state of the subject vehicle based on subject vehicle information and surrounding lane state information;
a surrounding vehicle state estimator configured to estimate a state of the surrounding vehicle based on the subject vehicle state information from the subject vehicle state estimator and surrounding vehicle information;
a lane state estimator configured to estimate a state of a surrounding lane based on the estimated subject vehicle state information from the subject vehicle state estimator and surrounding lane information;
[AltContent: ]a lane change predictor configured to predict, as a heading angle of the subject vehicle changes 
a subject vehicle controller configured to adjust the heading angle of the subject vehicle during the predicted concurrent lane change of the subject vehicle and the surrounding vehicle,
[AltContent: ][AltContent: ][AltContent: rect]wherein predicting the concurrent lane change of the subject vehicle and the surrounding vehicle is performed according to recognizing, based on the estimated subject vehicle state information, the estimated surrounding vehicle state information, and the estimated surrounding lane state information, a situation in which a front wheel of the subject vehicle and a front wheel or a rear wheel of the surrounding vehicle are located on a first same road line or a situation in which a rear wheel of the subject vehicle and the front wheel of the surrounding vehicle are located on a second same road line.
12. (Currently Amended) A method of predicting a concurrent lane change of a subject vehicle and a surrounding vehicle in a concurrent lane change prediction apparatus including a subject vehicle estimator, a surrounding vehicle state estimator, a lane state estimator, and a lane change predictor, the method comprising:
estimating, by the subject vehicle state estimator, a state of the subject vehicle based on subject vehicle information and surrounding lane state information;
estimating, by the surrounding vehicle state estimator, a state of the surrounding vehicle based on the estimated subject vehicle state information and surrounding vehicle information;
estimating, by the lane state estimator, a state of a surrounding lane based on the estimated subject vehicle state information and surrounding lane information;
[AltContent: ][AltContent: ]as a heading angle of the subject vehicle changes 
adjusting, by a subject vehicle controller, the heading angle of the subject vehicle during the predicted concurrent lane change of the subject vehicle, and the surrounding vehicle,
[AltContent: ][AltContent: ][AltContent: ]wherein the predicting of the concurrent lane change of the subject vehicle and the surrounding vehicle is performed according to recognizing, based on the estimated subject vehicle state information, the estimated surrounding vehicle state information, and the estimated surrounding lane state information, a situation in which a front wheel of the subject vehicle and a front wheel or a rear wheel of the surrounding vehicle are located on a first same road line or a situation in which a rear wheel of the subject vehicle and the front wheel of the surrounding vehicle are located on a second same road line.
20. (Currently Amended) A subject vehicle comprising:
a plurality of sensors configured to acquire driving information of the subject vehicle, driving information of a surrounding vehicle, and information of a surrounding lane; and
[AltContent: ]an apparatus in communication with the plurality of sensors;
[AltContent: ]wherein the apparatus is configured to, as a heading angle of the subject vehicle changes 
[AltContent: ]wherein predicting the concurrent lane change of the subject vehicle and the surrounding vehicle is performed according to recognizing, based on the estimated subject vehicle state information, the estimated surrounding vehicle state information, and the estimated surrounding lane state information, a situation in which a front wheel of the subject vehicle and a front wheel or a rear wheel of the surrounding [AltContent: ][AltContent: ]vehicle are located on a first same road line or a situation in which a rear wheel of the subject vehicle and the front wheel of the surrounding vehicle are located on a second same road line.
Reasons for Allowance
Following the above Examiner’s Amendment, Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: following the amendments made to the claim set per the above Examiner’s Amendment, all claims are allowed.  The prior art of record fails to reasonably disclose, teach, suggest, or render obvious, the combination of all the limitations found within the independent claims (and taking independent Claim 1 as exemplary: “An apparatus for predicting a concurrent lane change of a subject vehicle and a surrounding vehicle, the apparatus comprising: a subject vehicle state estimator configured to estimate a state of the subject vehicle based on subject vehicle information and surrounding lane state information; a surrounding vehicle state estimator configured to estimate a state of the surrounding vehicle based on the subject vehicle state information from the subject vehicle state estimator and surrounding vehicle information; a lane state estimator configured to estimate a state of a surrounding lane based on the estimated subject vehicle state information from the subject vehicle state estimator and surrounding lane information; a lane change predictor configured to predict, as a heading angle of the subject vehicle changes, a concurrent lane change of the subject vehicle and the surrounding vehicle based on the estimated subject vehicle state information from the subject vehicle state estimator, the estimated surrounding vehicle state information from the surrounding vehicle state estimator, and the estimated surrounding lane state information from the lane state estimator; and a subject vehicle controller configured to adjust the heading angle of the subject vehicle during the predicted concurrent lane change of the subject vehicle and the surrounding vehicle, wherein predicting the concurrent lane change of the subject vehicle and the surrounding vehicle is performed according to recognizing, based on the estimated subject vehicle state information, the estimated surrounding vehicle state information, and the estimated surrounding lane state information, a situation in which a front wheel of the subject vehicle and a front wheel or a rear wheel of the surrounding vehicle are located on a first same road line or a situation in which a rear wheel of the subject vehicle and the front wheel of the surrounding vehicle are located on a second same road line.”).  Independent Claims 12 and 20 are also allowed for being substantially analogous to independent Claim 1, and thus the same reasoning as described above with regards to independent Claim 1 also applies to independent Claims 12 and 20.  Dependent Claims 2-11, and 13-10 are also allowed for at least including the limitations of either independent Claim 1 or independent Claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
US 2019/0351906 (based on it’s foreign priority): see Paragraph 91 and 93 pertaining to the newly added threshold limitation (that was deleted out based on this Examiner’s Amendment as it was new matter)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663